September 24, 1963
.,7   ,,,,,.    %*y\   ,i,C>   wa.‘LQ-




          Honorable Jules Damianl, Jr.                        Opinion No. C- 147         j.
          Criminal District Attorney
          Galveston County                                    Re : Expirationdate of
          Galveston, Texas                                         current term of the
                                                                   Judge of the Court
                                                                   of DomesticRela-
                                                                   tions for Galveston
          Dear Sir:                                                countyl




                     You have requested an opinion of this office as to
           the expirationdate of the current term of the Judge of the
           Court of Domestic Relations for Galveston County. S clfically,
           you ask whether the term expires on December 31, 196ee
                                                                , or on
           December 31, 1966.
                     The Court of Domestic Relations for GalvestonCounty
           Has created by Chapter 64, Acts of the 57th Ieglslature,Third
           Zalled Session (cod:fledas Article 2338-16 In Vernon's Civil
           Statutes), which took effect on September 1, 1962. Section 7
           of the original act provided In part as follows:
                              "Sec. 7. The term of office of the Judge of said
                         Court of Domestic Relations shall be for a period of
                         four (4) years, the first full term to commence on
                         January 1, 1965. Immediately upon the effective date
                         of this Act, the Governor of the State of Texas shall
                         appoint a suitable person as Judge of said Court, who
                         shall hold office until the next general election and
                         until his successor shall be duly elected and quali-
                         fied. Thereafter, said Judge shall be elected as
                         provided by the Constitution and l,"",s;$f
                                                                  the state for
                         the election of District Judges.
               Under these provisions,the judge elected at the general
               electiotiIn 1962 would have received a term expiring on
               December 31, 1964, Andyan election for a full term of four
               years would be held In 1964. However, we are of the opinion
               that these provisionsof the statute are contrary to Article XVI,
               Section 65 of the Constitution of Texas and must give way to
                                                  -712-
Hon. Jules Damlanl, Jr., page 2 (C-147 )


the constitutionalprovisions.
          The Court of Domestic Relations for Galveston County
IS a court of county-wide jurisdiction. Section  30 of Article TJ
of the Constitutionfixes the length of the full term of offIce
for the judge of the court at four years, In the following
language:
          "Sec. 30. The Judges of all Courts of county-wide
     jurisdictionheretofore or hereafter created by the
     Legislatureof this State * * * shall be elected
     for a term of four years, and shall serve until
     their successors have qualified."
If this were the only provision In the Constitutionrelating
to the term of this particular office, the judge elected at
the general election In 1962 would have received a full term
of four years beginning on the date fixed by Article 17 of
the Revised Civil Statutes for commencement oftthe term, 1. e.,
on Sanua   1 1963.   In Eades v. Drake 160 Tex. 381 332 S.W.Z?d
553 (1963,  ihe Supreme Court held thai, under'% p&isions of
the Constitutionfixing the term of office.for district judges
at four years, the judge elected at the first general election
after creation of a new district courtsreceived a four-year
term, although the statute creating the court provided that
'theflrst'electlonshould be for a term of two years. .Howe+er,
we are of the opinion that the holding In Eades v. Dra& Is
not controllingas to the office of judge of a court of domestic
relations,but rather that the length and expiration of the
initial term Is governed by Article XVI, Sectlon 65 of the
ConstI$utIon.
           Under Artlcie XVI, Section 65 of the Constitution,
.provIdIngfor transition from two-year to four-year terms for
'countyand,precinct officers, certain officers received four-
 year terms at the general election in 1954 and others received
 two-year terms. The section provides that following the
 expiratlon of these terms, all the officers sre to be elected
 for full four-year terms. In Attorney  General's Opinion No.
 W-1292 (1962), It was held that under this section  of the
 Constitution,which gave tax assessors-collectorsa two-year
 term In 1954, the electlon.of an assessor and collector of
 taxes for a four-year term occurs at the general elections
 of 1956, 1960, 1964, etc., and that If the separate office of
 assessor and collector of:taxes was created In a county under
 10,000 population by a special election held In May of 1962,
 the person elected to the office at the general election of
 1962 would not be elected for 8 full four-year term but would
                              -713-
Hon. Jules Damlanl, Jr., page 3 (C- 147 )


be elected only for a term expiring on December 31, 1964.
          Among those officers receiving four-year terms at
the 1954 general election were judges of county domestic
relations courts. Thus, these officers are to be elected
for four-year terms in 1958, 1962, 1966, and every four years
thereafter. The provision In Section 7 of Article 2338-16
for commencement of the first full term on January 1, 1965,
was therefore unconstitutional. The invalidity In this
section at the time of the 1962 general election did not
Invalidate other provisions of the act, and the judge was
elected for a term of four years as provided In the Constl-




          At Its regular session In 1963, the Legislature
amended Section 7 of Article 2338-16 to read as follows
(Acts 58th Leg., R.S. 1963, ch. 454, p. 1168):
          "Sec. 7. The term of office of the judge of
     said Court of Domestic Relations shall be for a
     period of four (4) years. Said judge shall be
     elected as provided by the Constitution and laws
     of the state for the election of judges of Courts
     of Domestic Relations. * l *I'
zhe caption of the amendatory act states that the act Is
 amending the term of office of the judge of said court to
correspond with the Constitution of the State of Texas."
It thus appears that the purpose of the amendment of Section 7
was to remove the Invalid provision making the first full
term commence on January 1, 1965. The statute as amended Is
now In harmony with the Constitution, and the present judge
Is holding office under an election to a four-year term which
will expire on December 31, 1966.

                        SUMMARY
          At the general election of 1962, the Judge of
     the Court of Domestic Relations for Galveston County
     was elected to a four-year term which will expire
                               -714-
Hon. Jules Damlanl, Jr., page 4 (C-147   )


     on December 31, 1966.  Article XVI, Section 65
     of the Constitutionof Texas fixes the dates
     for elections for full terms of judges of county
     domestic relations courts as the years 1954,
     1958, 1962, and every four years thereafter, and
     a provision In the original act creating the Court
     of Domestic Relations for Galveston County which
     fixed January 1, 1965, as the date for commencement
     of the first full term was Invalid.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General of Texas




                                      Assistant
MKW:sJ


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Ben Harrison
Edward Moffett     ..
Polk Shelton
Scott Garrison
APPROVED FOR THE ATTORNEY GE,NERAL
BY: Stanton Stone




                              -715-